Appeal by the *1002State from a decision and judgment of the Court of Claims, entered in the office of the Clerk of the Court of Claims on January 3, 1945, which awarded claimant Wasnick the sum of $17,139.10, of which $6,322.60 was awarded for damages for medical treatment, disability payments and facial disfigurement, which had been paid by the Utica Mutual Insurance Company, for which amount a lien in favor of the Utica Mutual Insurance Company existed. Cross appeal by claimant Wasnick from the decision and judgment upon the ground that the amount of the award was insufficient. Appeal by the State from a decision and judgment granting an award of $265 in favor of Hershey Beverage Corporation. The claims were tried together. The Court of Claims made the awards above stated and decisions and judgments were entered thereon. The award was insufficient in the case of the claimant Wasnick. Finding No. 30 in that case is modified by striking out the figures of $12,500 after the dollar sign and inserting instead thereof the figures 25,000; and further modified by striking out the figures 17,139.10 after the dollar sign and substituting therefor the figures 29,639.10. Conclusion of Law III should be modified by striking out the figures 17,139.10 after the dollar sign and substituting therefor the figures 29,639.10. The judgment should be modified by striking out the figures 17,139.10 appearing therein and substituting therefor the figures 29,639.10. As so modified the findings and judgments are affirmed. All concur. [183 Misc. 1073.]